Citation Nr: 0216584	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in September 2000.  That decision denied the 
veteran's claims of entitlement to service connection for 
PTSD and depression.  The denial of service connection was 
duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  There is credible supporting evidence that the stressors 
supporting the veteran's current diagnosis of PTSD occurred 
during the veteran's period of active service.

2.  There is competent medical evidence of a nexus between 
the veteran's major depressive disorder and panic disorder 
and the veteran's period of active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).

2.  Major depressive disorder and panic disorder were 
incurred during active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate her claim 
by various documents.  For example, the veteran was advised 
of the applicable criteria concerning service connection 
generally and service connection for claims based on sexual 
trauma by the September 2000 rating decision, the April 2001 
Statement of the Case (SOC), and the December 2001 
Supplemental SOC.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
service connection.  As such, the veteran was kept apprised 
of what she must show to prevail in this claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, the veteran was asked at 
her travel board hearing where she had been treated, and her 
responses indicate that all pertinent records are in 
evidence.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, particularly in light 
of the the decision below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Review of the veteran's service medical records reveals that 
her pregnancy was diagnosed in July 1969.  She was discharged 
from the service in September 1969.  She reports giving birth 
in November 1969.  Treatment records indicate that in 
September 1969 she was prescribed Librium.

The veteran has submitted several statements and testified at 
hearings before the RO and Board.  She has stated that she 
was impregnated as the result of an incident of rape after 
attending a party.  She reports that she became inebriated 
and went to a fellow service member's room.  She blacked out 
and did not recall what transpired.  She reports that he took 
advantage of her inebriated condition and had sexual 
relations with her.

Subsequent to learning that she was pregnant, the veteran 
reports that her sergeant or commanding officer told her that 
she should remain quiet about the incident to avoid ruining 
the man's career.  Pursuant to military policy at that time, 
she was discharged because of the pregnancy in September 
1969.  She gave birth in November 1969.  She has stated that 
she was penniless upon her discharge from service.  Her 
cousin adopted her son because she could not take care of the 
child.  She has reported that every time she looked at the 
child she was reminded of the incident in service.

Post service medical records consist of private treatment 
records beginning in 1973 and covering the years following 
her period of service.  She was noted to be nervous and tense 
in May 1980.  She reportedly could not sleep and was out of 
work with the potential to lose her house.

In January 1991, she complained of her nerves.  She was 
reported to be having family problems.  In February 1991, she 
was diagnosed with anxiety and depression.  In January 1992, 
she sought a prescription for nerves because of problems at 
home.  The diagnosis was anxiety.

In July 1999, private treatment records not the veteran's 
complaint of increased stress.  She reported increased stress 
over the previous six months.  She reported she had no 
energy, eating excessively, spending 80 hours per week at 
work, and avoiding her home.  She also had these symptoms for 
the previous six months.  She felt out of control, hopeless, 
helpless.  She denied symptoms like that in the past.  The 
diagnosis was depression and prescribed Celexa.  By August 
she reported significant improvement.  The diagnosis was 
situational depression.

The veteran was hospitalized at VA in December 1999.  At that 
time the diagnosis was major depression, recurrent, severe 
without psychotic symptoms, and rule out PTSD.  A history 
taken during that hospitalization revealed the veteran had 
had a history of depression since childhood.  She had been 
orphaned at 13.  She reported experiencing depressive 
symptoms for years.

The Women's Trauma Treatment Team at the Brecksville VA 
Medical Center assessed the veteran in March 2000.  She was 
noted to have been treated at an outpatient clinic in 
Painesville.  Her account of the trauma experienced during 
her military service was recounted as history.  Psychological 
testing and clinical interviews were noted to support a 
diagnosis of PTSD based on her military trauma.  
Additionally, the veteran was noted to meet the criteria for 
a diagnosis of major depressive disorder, recurrent, as well 
as panic disorder without agoraphobia.  Both of these 
disorders were noted to have been a part of the veteran's 
life for at least the previous 15 years and probably longer.  
The  disorders were also noted to be a direct result of her 
military trauma.

The veteran's aunt submitted a statement in January 2001.  
She recalled that the veteran called her in 1969 very upset.  
She recalled being told of the party and the veteran's waking 
up the next morning not knowing what had happened.  She 
recalled that the veteran had reported the rape to her.

Law and Regulation

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  In 
fact, the veteran did not serve in a combat zone, which is 
also not in dispute.  Thus, the assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, the stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  

The Court has held that "'[t]here is nothing in the statute 
or the regulations which provides that corroboration must, 
and can only, be found in the service records."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996) (quoting Doran v. Brown, 
6 Vet. App. 283, 289 (1994)).  However, when a claim for PTSD 
is based on a noncombat stressor, "the noncombat veteran's 
testimony alone is insufficient proof of a stressor." Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  "[C]redible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence."  Id.

With regard to claims for PTSD based on sexual trauma, the VA 
has created guidelines for development and adjudication 
tailored to the unique circumstances of such cases.  
Provisions of Manual M21-1 specifically address the types of 
documentation that may be used to corroborate the occurrence 
of a stressor where the alleged stressor event is physical or 
sexual assault.  See Cohen, 10 Vet. App. at 128; "PTSD 
Claims Based on Personal Assault," M21-1, Part III, Change 
49 (February 1996) par. 5.14c.  See also YR v. West, 
11 Vet. App. 393, 399 (1998).

Analysis

The Board is of the opinion that the evidence in this case is 
in relative equipoise.  Balanced against the fact that the 
veteran's disorders were not diagnosed for many years 
following service and the lack of strong evidence 
corroborating the stressor is the unequivocal May 2000 VA 
opinion.  The strong opinion authored by the two VA mental 
health professionals, including a psychiatrist, establishes a 
nexus between the veteran's three diagnosed mental disorders 
and the events that occurred during her period of active 
service.  This positive opinion is weighed against the facts 
that the veteran does not remember the stressor occurring and 
the many years between the veteran's service and her 
diagnosis with these mental disorders.  The Board notes that 
the opinion takes the veteran's failure to recall the rape 
into account, and connects the disorders with the pregnancy 
and aftermath caused by the rape in service.  The veteran's 
aunt's statement, while not contemporaneous with the events, 
also lends support to a finding that the veteran underwent 
sexual trauma during her period of active service.  

Under the circumstances, service connection may be granted, 
applying the "benefit of the doubt" rule.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
therefore finds that the evidence does support a finding that 
the veteran's depressive disorder, panic disorder, and PTSD 
are related to active service.  Accordingly, it is the 
finding of the Board that the record supports a grant of 
entitlement to service connection for depressive disorder, 
panic disorder, and PTSD.  38 U.S.C.A. §§ 1110, 5107 (b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(d) 
(2002).


ORDER

The claims of entitlement to service connection for 
depressive disorder, panic disorder, and PTSD are granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

